Citation Nr: 0824514	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-36 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for 
spondylolisthesis L5-S1 with spondylolysis L5 and 
levoscoliosis with disc bulging L2-L5, currently evaluated as 
20 percent disabling.


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to May 
1988.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Detroit, Michigan Department of Veterans Affairs (VA) 
Regional Office (RO).

In a December 1988 rating decision, the RO granted service 
connection for low back condition (claimed as 
spondylolisthesis L5-S1 with spondylolysis L5 and 
levoscoliosis) and assigned a 10 percent rating, effective 
May 10, 1988.  This rating decision was not appealed.

In a July 1998 rating decision, the RO increased the rating 
for low back disorder (claimed as spondylolisthesis L5-S1 
with spondylolysis L5 and levoscoliosis with disc bulging L2-
L5) to 20 percent, effective May 12, 1997.  This rating 
decision was not appealed.

The veteran filed the present increased rating claim in 
January 2006.  In its August 2006 rating decision, the RO 
continued the 20 percent rating for spondylolisthesis L5-S1 
with spondylolysis L5 and levoscoliosis with disc bulging L2-
L5.  The veteran has perfected his appeal with regard to the 
disability rating assigned for this condition.

For reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required.


REMAND

The record reflects that the veteran requested to postpone 
his Travel Board hearing scheduled in October 2007, due to 
the fact that he is currently incarcerated.

In July 2008, the Board acknowledged that the veteran 
provided a timely request for a new hearing date and 
determined that good cause has been shown to reschedule his 
personal hearing.  See 38 C.F.R. §§ 20.700, 20.702 (2007).

Accordingly, the case is REMANDED for the following actions:

The veteran should be scheduled for a 
personal hearing before a Veterans Law 
Judge at the local Regional Office in 
accordance with the docket number of 
his appeal.  The veteran should be 
notified by letter of the date, time, 
and place of such a hearing.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

